OFFICE OF THE A’ITORNEY GENERAL OF TEXAS
                     AUSTIN




mm. Q6aa 8. vupnrr
Dl lielab Attorney
Clsbuma,   Tom6

Dear a1r1
             foriron Calu3tphna 4 ~opu3atlon or thtrty-
thr4o tkowand, thrs4 hundred and 6eQent40n     (33,317)
lnhnbitan8r,    aacwd?n~ to the hat Federal Census.
          Art1414 39OE, Vmlllan’IJ
                                 c:o13         Annctat6&
                                                       statuC*s
rB4dIIIllpIlPt66 i!U~lOrrSl
             .*%?i4lZ4Y4P
                       RQ' di6tS'iQt,OOUUty O,l'&WO~-
     olnat of'tiosrsh6l.lraqulra the asrvlcss ei
     deputies, aosiatanto or clerk.9in the per-
     lornanoe of hflbdutlas be i&all apply to
     the oounty Cemlsslanerr' ccurt or bfb oountq
     ior authority to appoint &oh degutles,
     &BaiIItRntm   Of clsrkn, ctatinfiby sworn at~li-
     oatioa thr 5untbm na6666, the position to be
     ffl,led anb tha mount to be pcld. C&d epplf-
     oation mhaL1 be eocoapaoibd hy R statemsat
     rhewlatg the gmbabu      norlptn frezc fee8,
     Oocama168ion&! 6$&Q aor;pon68tiaato be coilootcd
     br s8iQ aii%e Curing the tincal ear awl tha
     pZ'Ob@blydi6&U'6WMnt6 Which 6hihal   3:16C$U58 all
     6alti66 end 6xpen666 o? 5saidOlfiCO; aad SSlQ
     oow't shall take it6 order authorlsing tha
     6 polnta4nt    Of su6h d&pu8:4a, eiMl6t&nta enQ
     0fart8 and fix the cwip?snratino    to be pnld
     t&440rlthln th6 1~iaStat~lena   lamsin pnrorfbed
     and detrmlhr the numbor Co t6 appofntsd ~8
     in tho dlmrstion of a&Lb oourt arayhe proper;
     prorldo~ that to no ~an(ra&al2 tbs Coxmi~alon-
     OrI* Court or any mmber thrrro.tatteiwt tc
     lafluen44 the nppalntarsat    of ray parson ae
     dbputy, o~meimtant    OF elbrk in any atfloe. Lpv’pon
     aI4 sntry of 6Wh CrQ4P the ari1abrr applylag
     fe+ auoh asef6trnts, drjxition OT alarkks&all
     be *uthauisod 8a ap old t&m; pretldad that
     said oi#eps1&6ation 6ii 63% not 4~19446the Hd.BIUar
     al?!etmt tr*P#&wtar   *et   out*   ;TlM   oaapQ3satlon
     w&uh mug bo rl~oW   to tlludsp utlsa ,
                                          lrilCt5&3.
     or alwkm &bare aw.mS for their ewvlae8 8hall
     be 6 mtmoaablk Qne, not to sxoesd tha Sal&w-
     :&@ RaXWltlt
           **.....*
          ‘%. xZ&QQUBti88 kR*ilXg6 pQpUhti@n Of
     t?lentF-fir4thousand and on@ (i%,#lf WXd not
       ra than thirty-seven thou&and firs huadrod
    T 57,boQ)
         :    inhabitants,        ftsst    acaLmmt             or ~ohtef
    deputy sot to rrossd Two Thouaand'boll.ara
                        othar a661atant8,
    (IrS,OW) par anntzlsg                 Oeputierr,
    cm olerkr lmt to atr0esaEjavo?ltorn
                                      Kun4red Dal-
    lam Iw?OO) par am             Fmvidad, how-
    *lot* that in all a0trah*
                          .icrsocntaiolng a rspula-
    tlcsl,of    nat   1638s tha!&wiirty      thow#4nb          ( 3i ,000)
    war more than thirty-oeven thousand, five bun-
    &64 (37,SOO). aaaoraing te thr la8t prec4dlng
    Foderal Cenma, on0 hevin~ a velwtlan in e*-
    c\as8 of ltighty-Sivo b~illi& 90llars ($05,000,000),
    and in all ccuatier hevi,q an asrrsrssdraluntlon
    of not leaa:than Y'wtmty-#seven )rilllon Five
    Kuudrstl ThtwaafmdGollars IW?,SOO,OQOf nor mwe
    than %watpaeven   Elll.lon Eovoa Hundred Thou-
    sand ?kdlarr (~~~,TOO,OOOf, accordin(Jta tbo
    lant approved tax roll, and o(rRtiairiistg a gcpula-
    tion id not lwm then fifty-three tchousand nine
                                 than tiftp-four thou-
    httabrtid (S3 903) nor 11101-6
    ran4 e54,oc&     acoordin   80 the laot preoedl:w
    Fedoral. Cam& Sanr (4          u8ise  in ths Tax
    ~olleator     *ml   hmwmcr*a      of    lob    may     sso*lvr
    net to tmceed Ibsnty-four FlundrrdDollam (&MO)
    per 6mnm o’s&, tba remaiiidec cf the’deputisr
    in #aid ai’fios &all recalvb not erceedin$
    S6vbntren BWFad    DcUars ($1700) par arwlurc eaobrR
           FM +errtlon arises *hethar or aot the birtriot
Attorney 1s a rtats otiiaar  or B Uia8rlab arfloer wlthin
tba weanlag of title10  3902, mph.    We gwto from Corpue
Jurlr, Vat. 16, pa*         'l&97a8 fallow:
           %hothsr      prorrautiq        attiomeyr        ctm rtrte
     OffiOOT8    CU' OOU$     OffiCOl-6     UWld         W&6    ti   6.-
     #eat4 ,upotb weir CI  L raiifuation     $38 the ecmatl-
     t\niima ~3 s$atu#r         ot the.vwiMb8 BtaOba.
     liMe,pr~om,1$t.r8u8es     eb twa8ttfqtW~~ thw are
     hJd't0     be 8tate   offie*PB    nOt+ltEI*t4ndfrpg
     txbei~ dubisr     are aonflned    to 8he illrtrlatr~ far
     whtsh tbry are sleeted        or ag;polnted and Chrif
     cmpnrrtion        ii paid by the oonntf, while un&er
     atherr thy are ngarded a8 wun8y oifia6rfh
     xn mm jaiadiotiop            they are,nsither      state
     EOf aountp of?losP~, but oircuit cr diattiot
     offioer~.*
          In an opimion written by Hon. Rusl C. xalksr,
8eptember &7, 1934, aedrersed to Bon. A. 1. X&&hhura,
County AtMitbt, Houstctn, Tern&, this departmot h&l4
thst   4   dfstrfet rttornsy          wss   6 aietriae     otflaer   ratbsr
than a     anuttyor stats :aifiorr.
              ~ we puQtP       mm tht&      opi~nioa&Elfcbllowsr
            “We ml& ~.&a &&ttl&d in tbir &tat& th&t
       the or?ide of dirfriati judge26 a dirtriot
       otiioe and not m owmty of prsainat     oftfoe
       within tha meain,g aT tba eleation l&w& ot
       thlr State, and thir rtqardl&&8 or the trrri-
       torial 6rt,entof the dietridt involvrd.
       fWsilton ~&r Wtaro., 881 S.W. 804 (Cit. A p.),
       ,$878s 306 (Su    ct.); x?Qandsvs. m@81 9tm,
       II88V i!d104O r*Cm.   of Agp.).    vith regard
       to his poritios (16a oaurrty,distrlot or &t&r
       efflees, tha dtstriot  abtornor is in a post-
       %ioa imy           6fsllar   to thbt bt the diatriot
       jdtgo  md it fs 6ub;acittefftb6t the autbori-
       ties fus% oite~ will 6upgm-t the pmpo6ition
       th6t    tba    distrist      attorney    is a aistriet
       r *th -hth
               sr e 4 l o c u nty or        stat0    orri~e~r.*
          In vfew of the far&~l.n$, pu bra n&pwtfullp
&dvi&&d thst it is ths o~inlon af thinsdsportasnt that
the etmak&sit5a~r6*imart h.mstha legal rutharltl and pmor
So ol,lm the ditiricatottorne~ of Johnson County to employ
a o,l&ry:
        b &Qlpliono& with Adial& s908, rugn.
               Trustlug        that ths faregolng fully         ansmrs    your
I.ru?#i~,M        ramrln
                                               no&       very truly